Citation Nr: 1643096	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  11-31 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine degenerative disc disease (DDD), currently evaluated as 20 percent disabling for the orthopedic manifestations.

2.  Entitlement to an increased rating for right lumbar radiculopathy as a neurologic manifestation of lumbar spine DDD, currently evaluated as 10 percent disabling prior to August 9, 2010, and 20 percent disabling effective August 9, 2010.

3.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran service on active duty from February 1955 to December 1958.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Newark, New Jersey.

The Veteran appeared at a Travel Board hearing in July 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues listed in the case caption, above, as well as the issue of entitlement to service connection for bilateral hearing loss, were remanded by the Board in September 2013.  Following the Board's remand, service connection was awarded for bilateral hearing loss by way of a July 2016 rating decision.  This issue is no longer within the Board's jurisdiction.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

During the pendency of this claim the Veteran was afforded two spine examinations, one in October 2011 and the other in November 2013.  In Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Neither the October 2011, nor the November 2013 examiner conducted Correia compliant testing.  A remand is required to obtain an adequate examination under the current law.  The Board recognizes that the spine does not have an opposite joint, thus testing for range of motion measurements of the opposite undamaged joint under Correia is not necessary.

Because the disability benefits questionnaire (DBQ) utilized by VA examiners for examinations of the spine includes the collection of information related to associated radiculopathy, the Board finds that remand of the matter of whether an increased rating for right lumbar radiculopathy is warranted should also be remanded, because the evidentiary development related to the lumbar DDD will likely also pertain to the radiculopathy.

Inasmuch as there are outstanding claims, the claim for a TDIU is intertwined with them.  Hence, it is also remanded.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran a VA examination in order to determine the current severity of his service-connected lumbar spine disabilities.  All pertinent evidence should be reviewed by the examiner.  

The examiner must include joint testing for pain on both active and passive motion, in weight bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

To the extent possible, the examiner should discuss whether the extent of the disability as shown by this type of testing can be retroactively applied when comparing the findings with the 2011 and 2013 examination reports.  

The examiner should also record the Veteran's reports of limitation of motion during flare-ups and whether those reports are consistent with the findings on examination.

In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's disability on his occupational functioning and daily activities.  

The examiner must provide reasons for any opinion.

2.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





